DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment, filed July 30, 2021, has been fully considered and entered.  Accordingly, Claims 1-9 and 12-22 are pending in this application.  Claims 10 and 11 were previously cancelled.  Claims 1, 15, and 18 are independent claims.
Allowable Subject Matter
 Claims 1-9 and 12-22 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claims 1, 15, and 18.  Specifically, the prior art does not disclose:
“determining the integrity of each of at least a subset of the pages based at least in part on the signature of its associated additional field comprises automatically rejecting any read data having at least one page that does not include the modified signature of the second phase of the given write operation in its additional field.”
Sharon (PG Pub. No. 2013/0166988 A1) discloses multi-phase error checking and correction, including modifying a first ECC code with a second ECC code to create a third ECC code (see Sharon, Abstract).  However, Sharon discloses correcting errors rather than rejecting pages containing errors.
Sundararaman (PG Pub. No. 2016/0259693 A1) discloses invalidating data with containing errors.  However, Sundararaman does not contemplate multi-phase error checking and correction, nor does Sundararaman
Dependent Claims 2-14, 16, 17, and 19-22, being definite, further limiting, and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Wickeraad (PG Pub. No. 2007/0234182 A1), which concerns a system and method for error checking and correction.
Schultze (DE102012020442B4), which concerns checking data using two or more checksums.
Rueger (PG Pub. No. 2017/0255666 A1), which concerns verifying system snapshots.
Lee (PG Pub. No. 2016/0092467 A1), which concerns per-extent checksums in a filing system.
Pi (PG Pub. No. 2016/0028505 A1), which concerns fast decoding of transmissions with multiple code blocks.
Sharon (PG Pub. No. 2013/0166988 A1), which concerns multi-phase ecc encoding.
Sundararaman (PG Pub. No. 2016/0259693 A1), which concerns error management of stored data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161   

/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161